DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 16, 2020 is acknowledged.

Response to Amendment
Claims 1, 2, 5, 7, 9-11, 17, and 18 have been amended.  Claims 3 and 19 have been previously canceled.  Claims 1, 2, 4-18, and 20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 16, 202 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 10 of Remarks:
I. REJECTIONS UNDER 35 U.S.C. § 101
Claims 1, 2, 4-18 and 20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Applicants again submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application.
In summary, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith 
Applicants submit that the claims and application cover a method/system which ensures that, when processing a conditional order which comprises multiple transactions to be processed across multiple order books in a continuously operating system where, if all of the transactions cannot be processed, none should be processed and, if all of the transaction can be processed, that the system is locked or otherwise prevented from processing other transactions until the those multiple transactions are completed. In other words, the method/system controls the execution of multiple co-dependent transactions in an electronic data transaction processing system.
This is not implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming transactions, i.e. how to control execution to ensure that all of a set of multiple required transactions can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will change after some of the required transactions have been processed but before the remaining transactions can be processed.
This is a system control problem where independently operating parts of the system are tasked with processing different portions of component transaction.
The claims recite systems and methods for controlling the processing of multiple codependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages. When a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in 
The claimed system recognizes that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes requests as they are received, attempting to process multiple transaction requests at the same time may be subverted by a subsequently received transaction request which may get processed before all of the multiple transaction requests can get processed.
Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple transactions, conventional electronic trading systems cannot guarantee that all of those transaction will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if a transaction will be executed is to submit it for execution, creating the problem that, for multiple dependent transactions, some may get executed while others may not.
The claims are solving an electronic data transaction system problem (controlling the automatic execution of multiple orders according to a specified condition) with a technical solution while reducing or minimizing the number of data sets performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, an incoming order receiver, a validation processor and an order forwarder is used to control the execution of multiple co-dependent transactions in an electronic data transaction processing system.
The judicial exception itself cannot provide the practical application.  Solving a transaction order problem by using a specific computer architecture is not improving the computer itself or other technology.
The claimed invention solves this problem by using the a specific architecture mentioned above and by locking the one or more data structures 

The data structure is an order book (para. [0085] of the specification).  A data item is a tradeable product (para. [0085]).  Locking order books stored in memory to determine if transactions can be processed is solving a business problem, not a technical problem.

Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicants respectfully request the rejections be withdrawn in light of the following remarks.

The claims recite abstract elements.  A practical application would be an improvement to the computer itself or other technology.  Using computers to solve a business problem as claimed is not a practical application.  Specific architecture as taught and claimed is not improving computer or other technology itself, but rather is used for solving a business problem of trading.

Step 1 - The claims are drawn to a statutory category

For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 1 and 17 are drawn to a machine, claim 10 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.

Step 2A. - The claims are not directed to an abstract idea

For step 2A as set forth in MPEP § 2106, the Examiner states that claims 1, 2, 4-18 and 20 were directed to the judicial exception of “certain methods of organizing human activity.” See the Non-Final Office Action dated August 19, 2020, page 14. Applicants respectfully disagree. The claims are not abstract, but instead are directed to a novel improvement to a specific technology.

Applicants submit that the claims and application cover a method/system which ensures that, when processing a conditional order which comprises 
This is not implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming transactions, i.e. how to ensure that all of a set of multiple required transactions can be processed by different processing systems of the electronic exchange avoiding the problem that processing conditions will change after some of the required transactions have been processed but before the remaining transactions can be processed.
This is a system control problem where independently operating parts of the system are tasked with processing different portions of a component transaction.
In other words, this is not a process that would be applicable to the examples mentioned by the Examiner, nor would the process be performed by a human or on pen and paper, but rather the recited process and systems cover a technological innovation that solves a problem that is specific to the uses as claimed.
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.
The requirement is to determine if the claims recite any abstract elements.  The Examiner maintains they do.  Fundamental economic practices and commercial interactions have been found to be abstract under the grouping Certain Methods of Organizing Human Activity.  Applicant’s title of “Execution Of Co-Dependent Transactions In A Transaction Processing System” indicates the focus of the invention is execution of transactions.
Step 2A - Prong One

The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216. The phrase “an idea ‘of itself,” is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.
Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g. this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment. 
In particular, the claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. That is, the claims cannot be performed in the human mind, or by using pen and paper. As noted in the MPEP § 2106.04(a)(2):
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims”); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that “could not, as a practical matter, be performed entirely in a human’s mind”). See the MPEP § 2106.04(a)(2) Section III, mental processes.
The basis of the rejection is not a mental process.
the one or more data structures of the first non-transitory memory to satisfy the conditional execution instruction, the validation processor further configured to lock the one or more data structures of the first non-transitory memory to prevent modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages while determining if the conditional execution instruction can be satisfied; and an order forwarder, coupled with the first non-transitory memory, the validation processor, the incoming order receiver and the plurality of hardware matching processors, configured to, upon the occurrence of the validation processor determining that the conditional execution instruction can be satisfied, forward each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors in accordance with the conditional execution instruction, and upon the occurrence of the validation processor determining that the conditional execution instruction cannot be satisfied, reject the combined electronic data transaction request, wherein the validation processor is further configured to unlock the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items.”
The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106.
For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. The claims are not abstract.

Applicants respectfully request the rejections of claims 1, 2, 4-18 and 20 be withdrawn.

The Examiner and Applicant apparently just disagree on what constitutes abstract claim elements.  The Examiner maintains the claims recite abstract elements.
Step 2A - Prong Two (Integrated into a Practical Application?)

[after] determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application[R-10.2019].
Here, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in one or more data structures of a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message.
The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to control the processing of all of a set of multiple co-dependent transactions across multiple order books. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application.
As such, the claims are integrated into a practical application of the exception and are subject matter eligible.
The judicial exception itself cannot provide the practical application.  Using computers to process transactions across order books would not provide a practical application.  An improvement to computer or other technology itself, where a technical explanation of an improvement is taught and claimed, could provide a practical application.

The claims recite systems and methods for controlling the processing of multiple codependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages. When a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these transactions are actually sent to those hardware matching processors for matching, the claimed system locks the one or more data structures stored in the first non-transitory memory and prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. This at least allows time for the system to determine if the component electronic data transaction request messages may be matched, and if so, get those transaction request messages to the requisite hardware matching processors, without the data against which this determination is being made changing.
The claimed system recognizes that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes requests as they are received, attempting to process multiple transaction requests at the same time may be subverted by a subsequently received transaction request which may get processed before all of the multiple transaction requests can get processed.
Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple transactions, conventional electronic trading systems cannot guarantee that all of those transaction will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if a transaction will be executed is to submit it for execution, creating the problem that, for multiple dependent transactions, some may get executed while others may not.

The claims are solving an electronic data transaction system problem (controlling the automatic execution of multiple orders according to a specified condition) with a technical solution while reducing or minimizing the number of data sets performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, an incoming order receiver, a validation processor and an order forwarder (See Applicants’ Specification, Fig. 4, reference 400) is used to control the execution of multiple co-dependent transactions in an electronic data transaction processing system. For example, as noted in the Applicants’ Specification:
[0002] Computer processing speeds depend in large part on the amount of data being processed and the complexity of the operations and processing being performed on the data. Reducing or minimizing the number of data sets and/or operations performed thereon can increase processing efficiency.
[0007] The trader may attempt to trade all of the combination’s legs at the same time by submitting individual transaction requests therefore. However, as each transaction is individually processed by the Exchange along with transactions received from other traders that may be competing for the same opportunities, as soon there is a significant possibility that one or more of the trader’s transactions will not be transacted as expected.
[0017] The conditional mass order may be useful in many different scenarios where a trader wishes to have multiple orders automatically executed according to specified conditions, such as all of the orders being filled entirely (or at a specified minimum quantity) or none at all...In the case of utilizing conditional mass orders to achieve an implied result, the conditional mass order may allow for increased implication complexity done outside the match engine without increasing the computational load on a match engine.
[0080] Fig. 4 depicts an example system 400 for processing a combined electronic data transaction request message, e.g. for matching a conditional mass order (CMO). The system may execute multiple co-dependent transactions in an electronic data transaction processing 
[0081] The system 400 may be configured to execute multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by one or more hardware matching processors associated therewith. The one or more hardware matching processors match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items coupled with the hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message. See Applicants’ Specification, paras. [0002], [0080], [0081],
 [0081] The system 400 may be configured to execute multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by one or more hardware matching processors associated therewith. The one or more hardware matching processors match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items coupled with the hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message. See Applicants’ Specification, paras. [0002], [0080], [0081],
The claimed invention solves this problem by using the a specific architecture mentioned above and by locking the one or more data structures stored in a first non-transitory memory (book order data structure) to prevent the modification of the order book data structures (“any of the at least one other 
[0019] Outstanding (unmatched, wholly unsatisfied/unfilled or partially satisfied/filled) orders are maintained in one or more memories or other storage devices, such as in one or more data structures or databases stored therein referred to as “order books,” such orders being referred to as “resting,” and made visible, i.e., their availability for trading is advertised, to the market participants through electronic notifications/broadcasts, referred to as market data feeds. An order book is typically maintained for each product, e.g. instrument, traded on the electronic trading system and generally defines or otherwise represents the state of the market for that product, i.e. the current prices at which the market participants are willing buy or sell that product. Order books may constantly be changing as orders arrive and are either matched and filled, or unmatched and added to the order book, or are otherwise modified or canceled.
[0085] In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied. The command to prohibit adjustment (or lock) may be sent from the validation processor 420 or the order forwarder 430. The command to prohibit adjustment may be sent from a master hardware matching processor. One or more of the hardware matching processors 440 may be considered a master hardware matching processor. A master hardware matching processor may control other hardware matching processors, such as giving instructions or managing queues. Once a CMO order has been validated 
[0089] In certain embodiments, the validation processor 420 may send a command to the hardware matching processors 440 (or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed.
[0104] - At act A120, the match engine 400 locks one or more order books. Order books may constantly change as orders are received. Orders may be matched that were resting on the order book. Incoming orders that were not matched may be added to the order book. Implied orders or synthetic orders may also be added to the order book. In certain embodiments, the order books comprise only real orders.
[0105] In a typical matching process, an order is processed sequentially by a match engine 400. The order is received then either filled or placed in the order book. In an embodiment with one or more match engines or queues, the order book may be accessed by multiple sources. If, for example, a first match engine 400 is attempting to fill multiple conditional order, the system runs a risk of having an order book changed by the actions of a second match engine 400 before the attempt is completed. As such, when a match engine 400 processes a conditional order, the match engine 400 may lock each order book that the CMO affects. A lock may prevent other match engines from accessing the order book to fill orders or for implication.
[0106] - In certain embodiments, every order book is locked. In certain embodiments, only order books that may be affected the orders in the CMO are locked. Order books that are related to the orders in the CMO may be locked. Related order books may include order books that include similar types of instruments or order books that historically have been affected by past CMOs. See Applicants’ Specification, paras. [0019], [0085], [0089] and [0104] - [0105].

Using technology to solve a business problem is not the same as solving a technical problem.  If a technical problem is being solved, the specification should provide a technical explanation of the improvement to the computer itself or other technology and the new/improved technology should be claimed.   
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea. Further, as noted above, while this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent transactions, i.e. how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before any the processing state of any of the independent processing systems changes.
From Applicant’s specification…
“In an alternative embodiment, dedicated hardware implementations, such as application specific integrated circuits, programmable logic arrays and other hardware devices, can be constructed to implement one or more of the methods described herein. Applications that may include the apparatus and systems of various embodiments can broadly include a variety of electronic and computer systems. One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit. Accordingly, the present system encompasses software, firmware, and hardware implementations.” [0065]

Respectfully, the above is not indicative of a specific architecture that qualifies as new or improved computer technology.  The above indicates the system could be many things.  
The Examiner alleges that addressing latency is “not technical explanation of an improvement to computer or other technology. A technology improvement is not improving abstract elements (e.g. locking the order books during validation) but is improving technology itself. It is also unclear how the above improves a computer. Also, Applicant is not claiming lock or locking or order books...The Examiner respectfully maintains that the claims improve a business process and not a technology.” See the Non-Final Office Action Response dated August 19, 2020, page 9.
Applicants respectfully disagree. It is noted that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic. For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g. where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.
From Applicant’s specification…
“… In addition, it should be appreciated that electronic trading systems further impose additional expectations and demands by market participants as to transaction processing speed, latency, capacity and response time, while creating additional complexities relating thereto. Accordingly, as will be described, the disclosed embodiments may further include functionality to ensure that the expectations of market participant are met, e.g., that transactional integrity and predictable system responses are maintained.” [0031]

Processing and latency are related to transaction processing and latency.  These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself.  Also note that functionality to ensure expectations of market participants are met is solving a business problem, not a technology problem. 
In the claimed invention, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc. mitigates any asymmetric latencies in the processing of the component transactions which may allow a subsequently received transaction to subvert the processing thereof.
The claims are not directed to an abstract idea, i.e. they are not merely directed to a process that may be performed in a human mind, or pen and paper.
Mental processes was not the basis of the rejection.
Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.
Locking order books (data structures) during validation is just a functionality to ensure expectations of market participants are met (para. [0031]).  The Examiner maintains the claims are abstract.
Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether:...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine or conventional in the field. The claims recite, among other limitations, “a validation processor, coupled with the incoming order receiver and the plurality of hardware matching processors, configured to determine if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures of the first non-transitory memory to satisfy the conditional execution instruction, the validation processor further configured to lock the one or more data structures of the first non-transitory memory to prevent modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages while determining if the conditional execution instruction can be satisfied; and an order forwarder, coupled with the first non-transitory memory, the validation processor, the incoming order receiver and the plurality of hardware matching processors, configured to, upon the occurrence of the validation processor determining that the conditional execution instruction can be satisfied, forward each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors in accordance with the conditional execution instruction, and upon the occurrence of the validation processor determining that the conditional execution instruction cannot be satisfied, reject the combined electronic data transaction request, wherein the validation processor is further configured to unlock the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items.” In other words, the claims provide a process that locks the one or more data structures stored in the first non-transitory memory while validation of an order is determined. This is a non-conventional method. As described above, and in the Applicants’ specification at paras. [0028] - [0029], prior attempts have used latency controls and predictive methods. However, there still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate this problem.
The additional inventive element itself cannot be abstract, neither can the combination of elements.  For example, the above unlock order books (data structures) only subsequent to forwarding or rejecting, to allow modification of an unsatisfied transaction message, is abstract.  Storing an order book on memory is just using computer components and not enough.
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.” See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well-Understood, Routine, Conventional Activity [R-10.2019]”, (Berkheimer v. HP, Inc.) which dictates how the Examiner should 
The rejection is not based on well-understood, routine and conventional.  In any event, the functional steps are themselves abstract, and a judicial exception cannot provide significantly more.  Further, the specification teaches implementation of the invention on undefined devices (para. [0065]).  
An additional element (or combination of elements) is not well-understood, routine or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:
1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s);
3.    A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or
4.    A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.
The rejection is not based on well-understood, routine or conventional.  If Applicant is looking for some type of support, see para. [0065] of their specification where the invention can apparently be implemented on various undefined devices.  

Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 2, 4-18 and 20.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 4-18, and 20 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system claims 1 and 17.  Claim 10 recites the limitations of:
A computer implemented method for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in one or more data structures, the one or more data 
receiving, by a processor, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items;
locking, by the processor, the one or more data structures stored in the first non-transitory memory to prevent modification, by other subsequently received incoming electronic data transaction request messages, of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items;
validating, by the processor, if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items to satisfy the conditional execution instruction;
forwarding, by the processor, upon the occurrence of the validation processor validating to satisfy the conditional execution instruction, each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors such that the forwarded plurality of component electronic data transaction request messages are all executed by the plurality of hardware matching processors before other subsequently received incoming electronic data transaction request messages, and rejecting, upon the occurrence of the validation processor not validating to satisfy the conditional execution instruction, the combined electronic data transaction request; and
unlocking, by the processor, the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk by validating) and commercial interactions (e.g. data transaction messages may be matched and satisfy the conditional execution instruction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: hardware matching processor, processor, memory, interface, communications network, a validation processor (Claim 1); hardware matching processors, a processor, a validation processor, memory (Claim 10); and hardware matching processors, memory (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0056] and using various processors and para. [0057] and using parallel processing and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more and MPEP 2106.05(h) where generally linking the judicial exception to a particular technological environment is also not indicative of a practical application.  Further, para. [0065] where some undefined system can be used.  Also, para. [0051] where non-transitory memory is computer-readable medium.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. The incoming order receiver and order forwarder (Claim 1) appears to possibly be software.  Therefore claims 1, 10, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-9, 11-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-9, 11-16, 18, and 20 are directed to an abstract idea.  Thus, the claims 1, 2, 4-18, and 20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejections
The prior art search was updated but does not result in a prior art rejection at this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693